Citation Nr: 0029412	
Decision Date: 11/07/00    Archive Date: 11/16/00

DOCKET NO.  97-01 019	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to service connection for rheumatic heart 
disease with mitral valve prolapse due to rheumatic fever.  

2.  Entitlement to service connection for coronary artery 
disease and hypertension, claimed as secondary to rheumatic 
heart disease.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michelle L. Nelsen, Counsel


INTRODUCTION

The veteran had active duty from September 1967 to June 1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1996 rating decision of the 
Department of Veterans Affairs (VA) Medical and Regional 
Office Center (MROC) in Wichita, Kansas.

The case returns to the Board following a remand to the 
VAMROC in June 1998.  


FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
the equitable disposition of the veteran's appeal.  

2.  Based on the evidence of record, application of the 
regulation concerning rheumatic fever, 38 C.F.R. § 4.101, 
which was rescinded effective January 12, 1998, does not 
result in a more or less favorable result for the veteran's 
claim for service connection for rheumatic heart disease with 
mitral valve prolapse due to rheumatic fever.  

3.  The July 1967 induction examination report shows the 
veteran's history of rheumatic fever; therefore, rheumatic 
fever existed prior to service.   

4.  The medical evidence of record does not show that the 
veteran experienced a recurrence or exacerbation of rheumatic 
fever in service that resulted in rheumatic heart disease 
with mitral valve prolapse.  

5.  Because service connection is not established for 
rheumatic heart disease, the veteran's claim for service 
connection for coronary artery disease and hypertension 
claimed as secondary to rheumatic heart disease is moot. 


CONCLUSIONS OF LAW

1.  Application of 38 C.F.R. § 4.101, which was rescinded 
effective January 12, 1998, is not more or less favorable to 
the veteran based on the evidence of record.  38 C.F.R. § 
4.101 (1997); 62 Fed. Reg. 65,207 (1997) (codified at 38 
C.F.R. pt. 4) (rescinding 38 C.F.R. § 4.101).

2.  The veteran's alleged rheumatic heart disease with mitral 
valve prolapse due to rheumatic fever were not incurred as a 
result of aggravation of pre-existing rheumatic fever during 
active duty service.  38 U.S.C.A. §§ 1101, 1110, 1111, 1112, 
1113, 5107 (West 1991); 38 C.F.R. §§ 3.102, 3.303, 3.304, 
3.306, 3.307, 3.309 (1999).

3.  The veteran's claim for service connection for coronary 
artery disease and hypertension, claimed as secondary to 
rheumatic heart disease is moot.  38 U.S.C.A. §§ 1110, 5107 
(West 1991); 38 C.F.R. §§ 3.102, 3.310 (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

During the July 1967 induction examination, the veteran 
reported a history of rheumatic fever and that he was told he 
had a murmur in 1960.  Physical examination revealed no 
murmur at that time.  In mid-September 1967, the veteran 
complained of foot and knee pain.  He related that he had had 
rheumatic fever at age 14, the treatment of which included 
hospitalization for two weeks, bed rest for six months, and 
penicillin for two years.  He reported having right knee 
swelling and pain at the ball of the left foot.  Examination 
was negative for swelling.  The heart had regular sinus 
rhythm with no added sounds and no megaly.  Laboratory tests 
were also performed at that time.  Results showed that the C 
reactive protein test was negative and that the sedimentation 
rate was 5 millimeters per hour (mm/hr).  It was noted that 
blood morphology was normal.  Three days after his initial 
presentation, the veteran reported that he felt better.  He 
was returned to duty.  The next day, the veteran reported to 
sick call, because he could not keep up with his unit last 
night due to right knee pain.  Examination revealed no 
abnormal findings.  About one week later, at the end of 
September 1967, the veteran returned with complaints of pain 
in the bottom of his feet.  X-rays of the left foot were 
normal.  The treatment included aspirin and light duty.  

Notes dated in early October 1967 indicated that the veteran 
complained of rheumatic fever.  He presented a note from his 
private medical doctor stating that he found a systolic 
apical murmur, as well as a note from a hospital stating that 
he was hospitalized for 11 days in February 1959 with a final 
diagnosis of rheumatic fever.  Examination revealed small, 
cryptic tonsils, with purulent exudate on the right.  The 
chest was clear.  The heart had regular sinus rhythm.  The 
examiner could not hear any murmur or any other added sounds.  
It was noted that there was right leg swelling.  The veteran 
returned about one week later with swelling of the right 
shin.  He was told to stay off his feet for the rest of the 
day.  More than one week later, he reported continued 
complaints of right shin swelling.  He was treated with 
aspirin and was prohibited from prolonged marching or running 
for 48 hours.  

Laboratory tests performed in December 1967 revealed a 
sedimentation rate was 5 mm/hr.  In addition, the December 
1967 request for chest X-rays noted that the veteran had a 
history of rheumatic fever.  Films were requested in order to 
rule out cardiac enlargement, calcification in mitral valve 
area or mitral configuration of the heart.  The X-rays showed 
no evidence of rheumatic heart changes and were interpreted 
as normal.  

In early January 1968, the veteran complained of mild joint 
pain.  Notes dated about two weeks later in January stated 
that his serum uric acid levels had been elevated.  The 
veteran continued with left knee and foot pains.  The 
physician began antibiotics for rheumatic fever prophylaxis.  
At the end of May 1968, the veteran complained of sore 
throat, chills, and fever.  It was noted that he had a 
history of rheumatic fever.  Examination of the throat 
revealed white cryptic exudate and bilateral red tonsils.  
The impression was strep throat.  In September 1968, the 
veteran presented with hot and cold spells.  The assessment 
was possible strep throat.    

The report of the June 1969 separation examination showed no 
cardiac or other abnormal physical findings on examination.  
The veteran reported no history other than rheumatic fever.  

VA outpatient medical records dated in October 1972 showed 
that an electrocardiogram (EKG) performed at that time was 
normal.  In April 1975, the veteran presented with complaints 
of back pain and swelling in the left foot.  He had a history 
of rheumatic disease and was concerned about a recurrence of 
rheumatic fever.  Examination revealed no elevation in 
temperature, no redness or swelling, and no evidence of 
abnormal rheumatic functioning.  The assessment was unstable 
low back and obesity.  The veteran was hospitalized in 
January 1983 for unrelated problems.  He reported that he had 
acute rheumatic fever at age 14.  He thought he had a heart 
murmur as a residual.  Physical examination at that time was 
negative for murmur, despite the reported history.  An EKG 
performed during this admission was normal.  Chest X-rays 
taken during an August 1986 hospitalization showed no 
evidence of active cardiopulmonary disease.  Physical 
examination revealed no heart murmur.  VA medical records as 
early as August 1991 reflected the veteran's hypertension.      

The veteran was hospitalized in a VA facility in August 1991 
for non-cardiac problems.  He reported a history of rheumatic 
fever at age 14.  He had been on penicillin prophylaxis for 
several years but was not currently taking any medication.  
Examination at admission revealed complaints of some chest 
pain.  During the hospitalization, the veteran underwent a 
cardiac evaluation.  After examination and an echocardiogram, 
he was found to have aortic sclerosis without significant 
stenosis, mild aortic insufficiency, and normal left 
ventricular function.  

VA records included the report of the June 1992 cardiac 
catheterization.  It was noted that he had been diagnosed as 
having hypertension about one year before.  His symptoms 
included chest pain and easy fatigue.  He had been diagnosed 
as having rheumatic fever when he was 14 years old and was 
told at the time that he might need a valve replacement.  
Physical examination revealed a Grade II-III/VI early to mid-
systolic murmur at the left sternal border that radiated 
slightly to the carotids with a I/IV soft diastolic murmur at 
the left sternal border.  An echocardiogram showed that the 
non-coronary cusp of aortic valve appeared fixed and somewhat 
calcified.  The aortic valve itself appeared to be possibly 
bicuspid.  There was no other evidence of significant aortic 
stenosis or valvular abnormality.  The catheterization 
revealed normal overall left ventricular function, normal 
left ventricular and aortic pressures, and minimal coronary 
artery disease of the left anterior descending artery only. 

In May 1996, the veteran underwent a VA general medical 
examination.  The claims folder was available for the 
examination.  The veteran reported that mitral valve prolapse 
was diagnosed in 1958.  Examination revealed a mid-systolic 
2-3/4 murmur over the left sternal border and chest wall that 
radiated into the carotids and down the aorta to the 
umbilical level.  Chest X-rays were normal.  The EKG showed 
normal sinus rhythm with a ventricular rate of 76.  The 
diagnosis included mitral valve prolapse with murmur 
diagnosed in 1958.  

The veteran testified at a personal hearing in January 1997.  
He indicated that he had not had valve replacement surgery, 
although it needed to be done.  He was having problems with 
his joints, though he did not know if it was a flare of 
rheumatic fever.  He was 14 years old when he came down with 
rheumatic fever.  He had problems with his joints and general 
health since that time.  During service, the veteran reported 
for sick call on several occasions for joint problems.  After 
he was unable to complete a forced march, he was excused from 
further physical training.  In high school, he was not 
involved in any sports or other activities his doctor told 
him would aggravate his condition.  

The veteran testified before a member of the Board in January 
1998.  He had rheumatic fever when he was 14 years old.  
Symptoms included swelling in the joints, particularly with 
strenuous activity.  He was on antibiotics for two years.  
His doctor told him to avoid strenuous exercise.  He was also 
given extra time to walk between buildings at school.  At his 
doctor's direction, he did not participate in any sports.  At 
the time he entered service in 1967, the veteran was in 
pretty good health and had learned to live with his 
limitations.  He told the doctors at the induction physical 
that he had had rheumatic fever and told them about his 
doctor's precautions.  His doctor gave him medical records to 
take to the physical.  The veteran related that, during basic 
training, he had problems with swollen and painful joints 
from all the physical exercise, which the veteran thought 
caused a flare-up of the rheumatic fever.  He sought medical 
treatment for his problems, though the pain never completely 
resolved.  After his discharge, he treated himself for pain 
and swelling and did not seek medical attention.  Many years 
later, the veteran was diagnosed as having hypertension and 
coronary artery disease.  He felt the rheumatic fever was 
aggravated by military service and that the hypertension and 
coronary artery disease were secondary to his rheumatic 
fever.  The veteran stated that his former family doctor was 
deceased and that his records were not available.     

Pursuant to the Board's remand, the veteran underwent a VA 
cardiology examination in November 1998.  The examiner 
reviewed the veteran's previous clinical studies and current 
medications.  The veteran had a history of acute rheumatic 
fever prior to service.  He claimed that he had a murmur 
before entering service, though none was seen at entrance.  
He also reported having some intermittent chest discomfort 
while in service.  He had been diagnosed as having 
hypertension and type II diabetes mellitus since 1990.  
Examination revealed a grade 1-2/6 short systolic ejection 
murmur.  There were no diastolic murmurs.  The EKG showed 
normal sinus rhythm and borderline voltage criteria for left 
ventricular hypertrophy (LVH).  The echocardiogram showed 
evidence of concentric LVH with preserved left ventricular 
systolic function.  In addition, the aortic valve was 
calcified, but the examiner was unable to tell whether the 
valve was bicuspid or trileaflet.  The mitral valve leaflets 
were normal.  There was no evidence of any rheumatic mitral 
valvular abnormalities.  Finally, Doppler examination showed 
evidence of mild aortic stenosis with moderate aortic 
insufficiency.  

In his comments, the examiner stated that, although the 
veteran gave a clinical history of rheumatic fever during his 
teenage years, there was no history of murmur previously 
documented.  In addition, there were no findings on 
examination upon his entrance to service and an EKG performed 
early during his service did not show any changes.  Also, the 
chest X-rays were reported as normal.  The examiner related 
that the veteran did have current evidence of aortic valvular 
abnormalities, though it was impossible to tell whether the 
aortic valve was bicuspid or trileaflet.  He opined that it 
would be most likely that this was a bicuspid aortic valve 
with early degenerative changes.  The examiner explained that 
this condition is a congenital abnormality occurred in 
approximately one percent of the adult population and often 
manifested itself in the middle ages.  He also explained that 
it would be unusual for a person to have isolated aortic 
valvular disease in the setting of rheumatic valvular 
abnormalities.  In this case, there was no evidence of any 
rheumatic appearance to his mitral valve and he had never had 
any left atrial enlargement on either chest X-rays or EKG 
abnormalities in the past.  In conclusion, the examiner 
related the suspicion that the veteran had lifelong bicuspid 
aortic valve and had progressive degeneration in his aortic 
valve function over years related to degenerative process, 
but not aggravated by any physical activities.  He added that 
the veteran also had evidence of underlying diabetes mellitus 
and hypertension that contributed to his LVH.  

In an addendum to the examination report, the examiner 
indicated that, based on the evidence presented on 
examination and by the medical records, it was not likely 
that the symptoms described in service constituted a 
recurrence of rheumatic fever.  He again discussed the lack 
of in-service evidence of cardiac abnormality and again 
opined that the symptomatology the veteran presented was more 
likely a congenital abnormality happening in approximately 
one percent of the adult population and often manifests 
itself in the middle ages.  The examiner also stated that, 
based on the same rationale, it was not likely that the 
veteran's current coronary artery disease and hypertension 
were proximately due to or the result of rheumatic fever. 

Analysis

Service Connection for Rheumatic Heart Disease with Mitral 
Valve Prolapse Due to Rheumatic Fever

As explained in the June 1998 remand, the Board finds that 
the veteran's claim is well grounded.  38 U.S.C.A. § 5107(a) 
(West 1991); 38 C.F.R. § 3.102 (1999).  That is, the claim is 
not implausible when the contentions and the evidence of 
record are viewed in the light most favorable to the claim.  
The Board is also satisfied that all relevant facts have been 
properly and sufficiently developed to address the issue at 
hand.

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service 
connection may be demonstrated either by showing direct 
service incurrence or aggravation or by using applicable 
presumptions, if available.  Combee v. Brown, 34 F.3d 1039, 
1043 (Fed. Cir. 1994) (specifically addressing claims based 
ionizing radiation exposure). 

Service connection requires a finding that there is a current 
disability that has a definite relationship with an injury or 
disease or some other manifestation of the disability during 
service.  Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992); 
Cuevas v. Principi, 3 Vet. App. 542, 548 (1992).  

A disorder may be service connected if the evidence of 
record, regardless of its date, shows that the veteran had a 
chronic disorder in service or during an applicable 
presumptive period, and that the veteran still has such a 
disorder.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. 
App. 488, 494-95 (1997).  Such evidence must be medical 
unless it relates to a disorder that may be competently 
demonstrated by lay observation.  Savage, 10 Vet. App. at 
495.  For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  38 C.F.R. § 3.303(b).   

If the disorder is not chronic, it may still be service 
connected if the disorder is observed in service or an 
applicable presumptive period, continuity of symptomatology 
is demonstrated thereafter, and competent evidence relates 
the present disorder to that symptomatology. Id. at 496-97.  
Again, whether medical evidence or lay evidence is sufficient 
to relate the current disorder to the in-service 
symptomatology depends on the nature of the disorder in 
question. Id.      

Disorders diagnosed after discharge may still be service 
connected if all the evidence, including pertinent service 
records, establish that the disorder was incurred in-service.  
38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d).

Some chronic diseases are presumed to have been incurred in 
service, although not otherwise established as such, if 
manifested to a degree of ten percent or more within one year 
of the date of separation from service.  38 U.S.C.A. 
§ 1112(a)(1); 38 C.F.R. § 3.307(a)(3); see 38 U.S.C.A. 
§ 1101(3) and 38 C.F.R. § 3.309(a) (listing applicable 
chronic diseases, including endocarditis, which includes all 
forms of valvular heart disease).

A veteran will be considered to have been in sound condition 
when examined, accepted and enrolled for service, except as 
to defects, infirmities, or disorders noted at entrance into 
service, or where clear and unmistakable (obvious or 
manifest) evidence demonstrates that an injury or disease 
existed prior thereto.  38 U.S.C.A. § 1111; 38 C.F.R. 
§ 3.304(b).  Only such conditions as are recorded in 
examination reports are to be considered as noted.  38 C.F.R. 
§ 3.304(b).  A preexisting injury or disease is considered 
aggravated by military service where there is an increase in 
disability during service, absent a specific finding that the 
increase in disability is due to the natural progress of the 
disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a).  The 
presumption of aggravation may be rebutted only by clear and 
unmistakable evidence.  38 C.F.R. § 3.306(b).  

During the pendency of the veteran's appeal, VA promulgated 
new regulations amending the regulations concerning the 
evaluation of cardiovascular disorders, effective January 12, 
1998.  See 62 Fed. Reg. 65,207 (1997) (codified at 38 C.F.R. 
pt. 4).  The amendments, inter alia, rescind 38 C.F.R. § 
4.101 in its entirety.  

Section 4.101, in effect prior to January 12, 1998, reads, in 
pertinent part, as follows: Rheumatic fever is an acute 
infectious disease, affecting the structures about the joints 
(though without permanent bone damage) and, frequently, the 
endocardium.  Children are as a rule affected, usually before 
the age of 20 years.  Seldom is the initial attack after 25 
years.  The disease tends to recur, and serious heart trouble 
may follow the first or a subsequent attack.  With acute 
rheumatic fever in service, perhaps without manifest damage 
to the heart, a subsequent recurrence of the infection, 
should be accepted as service connected.  With even a few 
days service, service connection may be given for an acute 
rheumatic fever and any cardiac residuals.  On the other 
hand, a mitral insufficiency without a history of rheumatic 
fever, chorea, or tonsillitis, or definite complication in 
service, must be considered as functional.  Aortic 
insufficiency with a history of rheumatic fever and 
manifestation within approximately 15 years from the date of 
syphilitic infection, if any, should generally be considered 
rheumatic and always so when there is associated mitral or 
aortic stenosis.  With a history of rheumatic fever in 
service, an aortic insufficiency manifest some years later 
without other cause shown may be service connected.  The 
subsequent progress of rheumatic heart disease, and the 
effect of superimposed arteriosclerotic or hypertensive 
changes cannot usually be satisfactorily dissociated or 
separated so as to permit differential service connection.  
38 C.F.R. § 4.101 (in effect prior to January 12, 1998).  

Generally, where the law or regulation changes after a claim 
has been filed or reopened but before the administrative or 
judicial appeal process has been concluded, the version most 
favorable to the veteran will apply.  Karnas v. Derwinski, 1 
Vet. App. 308, 313 (1991).  However, when amended regulations 
expressly state an effective date and do not include any 
provision for retroactive applicability, application of the 
revised regulations prior to the stated effective date is 
precluded, notwithstanding Karnas.  38 U.S.C.A. § 5110(g); 
DeSousa v. Gober, 10 Vet. App. 461, 467 (1997); VAOPGCPREC 3-
2000.  Therefore, prior to January 12, 1998, the Board may 
apply only the previous version of the regulations.  As of 
January 12, 1998, the Board must apply whichever version of 
the regulations is more favorable to the veteran.  

A review of the claims folder fails to uncover any indication 
that the RO ever considered or applied 38 C.F.R. § 4.101 in 
evaluating the veteran's claim.  The Board is permitted to 
consider an issue not addressed by the RO if doing so is not 
prejudicial to the veteran.  Bernard v. Brown, 4 Vet. 
App. 384, 392-94 (1993); VAOPGCPREC 16-92.  In this case, the 
Board finds that the veteran has had ample opportunity to 
present evidence and argument on all relevant aspects of this 
matter, such that the Board may consider the application of 
38 C.F.R. § 4.101 without prejudice to the veteran.  In any 
event, as discussed below, the Board finds that, application 
of 38 C.F.R. § 4.101 to the facts in the case does not 
provide a more or less favorable result in the veteran's 
service connection claim.  VAOPGCPREC 3-2000.   

Initially, the Board finds that there is no evidence of 
record showing rheumatic heart disease with mitral valve 
prolapse to a compensable degree within one year after the 
veteran's separation from service.  Therefore, the 
presumption of in-service incurrence is not applicable.  
38 U.S.C.A. § 1112(a)(1); 38 C.F.R. § 3.307(a)(3).

In this case, the July 1967 induction examination report 
reflects, and the veteran himself reports, a history of 
rheumatic fever prior to service.  Therefore, the veteran's 
rheumatic fever existed prior to service.  38 U.S.C.A. 
§ 1111; 38 C.F.R. § 3.304(b).  The remaining question, then, 
is whether the veteran experienced aggravation during active 
duty, i.e., an exacerbation or recurrence of rheumatic fever 
that resulted in rheumatic heart disease with mitral valve 
prolapse.  

Reviewing the evidence of record, the Board finds that the 
veteran did not suffer in-service aggravation of rheumatic 
fever with resulting rheumatic heart disease and mitral valve 
prolapse.  Service medical records are negative for a 
diagnosis or suggestion of acute rheumatic fever in service, 
despite clear knowledge of the veteran's history of rheumatic 
fever.  In addition, despite the veteran's contention that 
his family physician heard a heart murmur prior to his 
entrance to service, the medical evidence shows no murmur or 
other evidence of cardiac abnormality until 1991, more than 
20 years after the veteran's separation from service.  
Moreover, based on a review of the evidence of record, the 
November 1998 VA cardiology examiner specifically opined that 
it was not likely that the symptoms shown in service 
constituted a recurrence of rheumatic fever.  In fact, he 
believed that the veteran's cardiac abnormality was 
congenital and began to manifest during the veteran's middle 
age.  This medical evidence is more probative than the 
veteran's personal, lay opinion as to the cause of his 
current cardiac problems.  Accordingly, the Board finds that 
the preponderance of the evidence is against service 
connection for rheumatic heart disease with mitral valve 
prolapse due to rheumatic fever.  38 U.S.C.A. §§ 1110, 
5107(b); 38 C.F.R. §§ 3.102, 3.303 (1999); 38 C.F.R. § 4.101 
(1997).     


Secondary Service Connection for Coronary Artery Disease and 
Hypertension
 
The veteran seeks service connection for coronary artery 
disease and hypertension as secondary to rheumatic heart 
disease.  A disability is service connected if it is 
proximately due to or the result of a service connected 
disease or injury.  38 C.F.R. § 3.310(a).  Secondary service 
connection may also be established when there is aggravation 
of a veteran's non-service connected condition that is 
proximately due to or the result of a service-connected 
condition.  Allen v. Brown, 7 Vet. App. 439, 448 (1995); 
Tobin v. Derwinski, 2 Vet. App. 34, 39 (1991).     

In this case, because the rheumatic heart disease is not 
service connected, the veteran's claim for service connection 
for coronary artery disease and hypertension secondary to 
rheumatic heart disease must be denied as moot.   
ORDER

Service connection for rheumatic heart disease with mitral 
valve prolapse due to rheumatic fever is denied. 

Service connection for coronary artery disease and 
hypertension secondary to rheumatic heart disease is denied.  



		
	RENÉE M. PELLETIER
	Veterans Law Judge
	Board of Veterans' Appeals

 
- 14 -


- 1 -


